Detailed Office Action
	Applicant’s amendments dated 4/26/2022 have been entered and fully considered. Claims 1-7 are cancelled. Claims 8-12 are amended. Claim 13 is withdrawn from examination. Claims 8-13 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments have overcome the objections (claims and specification) and the 35 USC 112(b) rejections previously set forth in the non-final office action of 1/26/2022. These objections and rejections are withdrawn.
Applicant’s amendments to the independent claim 8 are noted. These two new amendments are rejected in the 35 USC 103 section of this final office action (see below). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over KANEKAWA (JP-2003231101-A and its English translation), hereinafter KANEKAWA, in view of IBARAKI (JP-2003145511-A and its English translation), hereinafter IBARAKI. Note that the italicized text below are the instant claims.
Regarding claim 8, KANEKAWA discloses A method of molding a plant-based material {[0008] note the wood is plant-based and compression is the molding} comprising extruding the plant-based material in a longitudinal fiber direction via an extrusion die heated to 100 ºC or higher {[0024] note moving direction is in the fiber direction, [0027] note the extrusion of wood, [0023] note the extrusion or tubular mold is at 80 ºC (see below)}
and having a prescribed extrusion ratio and die angle {[FIG. 2] note the ratio of Din/Dmin, and the angle θ, [0025]}
by giving compressing/drawing deformation to a component tissue of the plant-based material continuously in a center direction of the plant-based material to achieve higher density and higher strength {[0008], [0009], [FIG. 1] note the vertical direction 8/9 that is the center direction, [0033] note the higher density and strength that is achieved}.
Regarding extrusion die temperature, as shown above, KANEKAWA discloses a temperature of 80 ºC that is outside the claimed ranged but close to the range. A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
The Examiner notes that KANEKAWA teaches that the plant-based material is pre-heated to a temperature of 100 to 120 ºC prior to the extrusion {[0021]}. Therefore, and to maintain this temperature, an artisan would have been motivated to increase the die temperature of KANEKAWA to 120 ºC which is within the claimed range.
KANEKAWA, however, is silent on impregnating the plant-based material with a thermosetting resin prior to the extrusion.
In the same field of endeavor that is related to plastic deformation of wood or plant-based material, IBARAKI discloses impregnating a surface of a plant-based material with a thermosetting resin {[0001] note that impregnation indicates that surface is also impregnated}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of IBARAKA in the method of KANEKAWA and have included the step of impregnating the plant-based material with a thermosetting resin.
As disclosed by IBARAKA, the advantage of this impregnation step is that it prevents the final product to be hygroscopic, moisture-releasing, deformable, and easily worn-out, thus, helping with longevity of the product {[0003]}.
Regarding claim 9, KANEKAWA discloses wherein an optional shape is formed while maintaining continuity of the fiber in the longitudinal fiber direction by arranging a jig provided with cross-sectional changes to the longitudinal fiber direction at a rear of the extrusion die {[0046], [0049], [FIG. 4] note the jig 13 that provides the optional cross-sectional shape of elliptical, [FIG. 1] note jig 6 is provided at the rear of die 5}.
Regarding claim 10, KANEKAWA discloses wherein the plant-based material comprises a single material or an aggregate of multiple bulk bodies {[0016] note that a single round rod-shape wood is discussed, [0044] note that plurality of pieces of wood can be used}.
Regarding claim 11, KANEKAWA discloses further comprising, before extruding, making a hole in the longitudinal fiber direction of the plant-based material {[0013]}.
KANEKAWA, however, is silent on molding the plant-based material with the hole in it and without inserting another material in the hole. 
However, the Examiner submits that at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have molded the plant-based material with the hole in it according to the KANEKAWA molding method described above. One of ordinary skill in the art would have been motivated to have molded this empty core plant-based material in those cases where customized insertion of various materials during post-production is needed. This provides flexibility to create different products.
Regarding the last limitations of claim 11 (“and adjusting a reduction in cross section in the longitudinal fiber direction when extruding to cause a bulk density distribution in the longitudinal fiber direction after molding, and the controlling the weight and balance of a molded body from the plant-based material.”) as discussed under claim 8, KANEKAWA utilizes the same extrusion method as the instant invention. KANEKAWA further discloses adjusting and controlling parameters during this extrusion {[0023], [0028], [0019] note discussion on the extrusion parameters, [0025] note discussion on controlling degree of compression of wood by adjusting parameters}. 
Therefore, the causation of bulk density distribution and balance of weight of the molded body are the intended results of the process steps positively recited by KANEKAWA. Notably, the applicant’s disclosure does not specify any additional method steps that result in the remainder limitation of claim 11. If applying the same molding steps with control and adjustments of said parameters does not inherently result in the balance of weight and distribution of density, then a question of scope of enablement and/or omitting essential method limitations can be brought up for claim 11.
Regarding claim 12, KANEKAWA discloses further comprising, before extruding, making a hole in the longitudinal fiber direction of the plant-based material and incorporating dissimilar materials in the hole, and performing integral molding to arrange the dissimilar materials inside a molded body obtained from the plant-based material {[0013]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748